Citation Nr: 0123433	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  94-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder due to aggravation during active military 
service.


REPRESENTATION

Appellant represented by:	Thomas G. Henderson, Esq.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from June to September 1969.

In a November 1996 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a heart disorder due to 
aggravation during active military service.  In September 
1997, the Board denied the appellant's motion for 
reconsideration.  In a May 1999 memorandum decision, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's November 1996 decision and remanded the 
matter to the Board for further proceedings.

In a February 2000 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
the claim.

By an order dated in January 2001, the Court vacated the 
Board's February 2000 decision and remanded this matter to 
the Board.  In the joint motion granted by the Court, the 
parties agreed that a medical opinion dated in October 1999 
appeared to be new and material evidence that was sufficient 
to reopen the claim.


REMAND

In June 2001, the veteran's attorney submitted evidence 
directly to the Board.  The attorney expressly did not waive 
consideration by the RO.  Such evidence must, therefore, be 
referred to the RO.  38 C.F.R. § 20.1304(c) (2000).  The RO 
should consider this and other relevant evidence when re-
adjudicating the claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or its implementing regulations, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)), it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard, supra.; VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.

Pursuant to this remand, the RO may be scheduling a VA 
examination.  The veteran is hereby notified that if an 
examination is scheduled, it is his responsibility to report 
for the examination and to cooperate in the development of 
the claim, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and the 
regulations promulgated pursuant to such 
statutory changes, see generally, 66 Fed 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 
3.156,(a), 3.159 and 3.326(a)), are 
completed.

2.  If the appellant and/or his 
representative has or can obtain evidence 
that supports this claim, such evidence 
must be submitted to the RO.  In 
particular, they should submit medical 
evidence that shows that the veteran's 
disability from a heart disorder was 
aggravated during his active military 
service.

3.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
veteran's application to reopen his claim 
for service connection for a heart 
disorder based on aggravation during his 
active military service.  Such 
readjudication should include 
consideration of the evidence submitted 
directly to the Board without a waiver of 
RO consideration.

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


